Citation Nr: 0333123	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  99-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for lumbosacral strain.

2.  Entitlement to an initial disability rating greater than 
10 percent for chondromalacia, right knee, with 
patellofemoral pain syndrome.

3.  Entitlement to an initial disability rating greater than 
10 percent for chondromalacia, left knee, with patellofemoral 
pain syndrome.

4.  Entitlement to an initial disability rating greater than 
10 percent for headaches.

5.  Entitlement to an initial disability rating greater than 
10 percent for hypertension.

6.  Entitlement to an initial disability rating greater than 
10 percent for conjunctivitis.

7.  Entitlement to an initial disability rating greater than 
10 percent for chronic obstructive pulmonary disease (COPD) 
prior to June 14, 2000.

8.  Entitlement to an initial disability rating greater than 
30 percent for chronic obstructive pulmonary disease (COPD) 
from June 14, 2000.

9.  Entitlement to an initial compensable disability rating 
for perirectal abscess.

10.  Entitlement to an initial compensable disability rating 
for right foot calluses.

11.  Entitlement to an initial compensable disability rating 
for rhinitis/sinusitis.

12.  Entitlement to an initial compensable disability rating 
for keloids and pseudofolliculitis.

13.  Entitlement to an initial compensable disability rating 
for bilateral flat feet.

14.  Entitlement to service connection for alcohol 
dependence.

15.  Entitlement to service connection for bilateral hearing 
loss.

16.  Entitlement to service connection for bilateral ankle 
condition.

17.  Entitlement to service connection for bilateral wrist 
condition.

18.  Entitlement to service connection for shin splints.

19.  Entitlement to service connection for positive 
tuberculosis (TB) test.

20.  Entitlement to service connection for hyperlipidemia 
(elevated cholesterol). 

21.  Entitlement to service connection for left foot 
tendonitis.

22.  Entitlement to service connection for a sleep disorder.

23.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That decision granted service connection for 
the disabilities identified above in Issues #1-13 and denied 
service connection for the other disabilities identified 
above in Issues #14-19.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  It is necessary to clarify 
the issues that are on appeal to the Board.  In various 
statements since 1998, the veteran has expressed 
dissatisfaction with the handling of his claims and has 
disagreed with the RO's identification of issues on appeal to 
the Board.  He has also expressed concern that the RO has 
failed to adjudicate claims for service connection for 
disabilities for which he receives treatment at a VA medical 
facility.

VA is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  To the extent the veteran feels he 
should be service connected for disabilities not previously 
addressed by the RO, he should explicitly raise such claims.  
VA will not review his medical records in an attempt to 
identify potential claims.  The Board's review of the record 
has shown, however, that there are pending claims that must 
be referred to the RO.  These are discussed below.

In his original claims application of December 1997 and in 
several statements since (to include one received in May 
2001), the veteran has requested service connection for 
glaucoma and defective vision.  In a statement received in 
March 2001, he requested service connection for unidentified 
elbow and hand disorders.  None of these issues has been 
adjudicated by the RO, and they are REFERRED for appropriate 
action.

As discussed in more detail below, the veteran has submitted 
notices of disagreement (NODs) on several issues, which 
remain pending.  However, the veteran argues that all 35 
issues identified in the August 1998 rating decision are on 
appeal to the Board.  An appeal to the Board consists of a 
notice of disagreement and a substantive appeal following a 
statement of the case, and there are time limits within which 
VA must receive such documents.  See 38 C.F.R. §§ 20.200, et. 
seq.  The veteran was informed of the requirements for 
perfecting an appeal with each rating decision promulgated by 
the RO.  In response to the August 1998 rating decision, he 
submitted a NOD in December 1998 that specifically identified 
the 19 issues with which he disagreed.  It is for this reason 
that the September 1999 statement of the case (SOC) and each 
subsequent supplemental statement of the case (SSOC) have 
identified specific issues as on appeal to the Board.  These 
are the same issues listed above as Issues #1-19.  The issue 
of entitlement to service connection for alcohol dependence 
is the only issue being decided at this time; all other 
issues are discussed in the REMAND herein.

The Board notes the denial of the claim for service 
connection for heart disease was appealed to the Board, but 
this was then granted in the May 2000 SSOC.  The veteran was 
notified at that time that this was a full grant of the issue 
on appeal; therefore, this issue is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The 
issue of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)  The veteran did not submit a timely (i.e., 
within one year) NOD with the 30 percent disability rating 
assigned in that decision.  Among documents received by the 
Board in August 2003 was a statement from the veteran dated 
in December 2002 expressing disagreement with the 30 percent 
rating.  This statement, liberally interpreted as a claim for 
an increase, is REFERRED to the RO for appropriate action.

In November 1999, the veteran submitted a statement 
requesting that issues be "added to appeal."  There are no 
statutory or regulatory provisions for adding issues to a 
perfected appeal.  As with any other appeal, the NOD must be 
timely.  Since this statement was received in November 1999, 
it was not a timely NOD to the August 1998 rating decision.

As for the other 16 issues in the August 1998 rating decision 
with which the veteran did not disagree, the majority of 
those claims are now final due to lack of appeal.  In several 
statements in 2002 and 2003, the veteran raised some of those 
claims again.  See, e.g., December 2002 statement (received 
at the Board in August 2003) discussing neck, shoulder, and 
gastrointestinal disorders; September 2002 VA Form 21-4142 
discussing nerve impairment, hip pain, and dizziness; and 
September 2002 letter to a member of Congress discussing 
groin strain, personality disorder, mental disorder, dental 
condition, left buttock mass, groin pain, rectal pain, and 
left thigh lesion.  Those statements are REFERRED to the RO 
for consideration of any pending claims to reopen.  

There are, however, three claims with which the veteran did 
submit a timely NOD, but the RO failed to provide him a SOC.  
Those are entitlement to service connection for 
hyperlipidemia (elevated cholesterol), see December 1998 NOD, 
issue #4; left foot tendonitis, see statement received in 
July 1999; and sleep disorder, see statement received in July 
1999.  These three issues, identified above as Issues #20-22, 
are addressed in the REMAND below for issuance of a SOC.

In December 2002, the RO issued a rating decision denying 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders (TDIU).  
Among documents received by the Board in August 2003 was a 
statement from the veteran dated in December 2002 expressing 
disagreement with that denial.  This issue is also addressed 
in the REMAND below.

In an August 2003 statement, the veteran expressed concern 
about payment of his annual clothing allowance.  This issue 
is REFERRED to the RO for appropriate action, if it has not 
yet been resolved.


FINDING OF FACT

The veteran was treated during service for alcohol 
dependence, and this condition has been in remission for many 
years.


CONCLUSION OF LAW

The claim for service connection for alcohol dependence lacks 
legal merit.  38 U.S.C.A. §§ 101(16), 105(a), and 1131 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(a), (d), and 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, which 
includes, but is not limited to, the veteran's contentions; 
his service medical records; reports of VA examinations 
conducted between 1997 and 2001; private medical evidence; 
and VA records for treatment between 1998 and 2003.  Only the 
evidence pertinent to the claim currently being decided is 
discussed below.

In December 1997, the veteran filed a claim for service 
connection for alcohol dependence.  He has made no specific 
contentions otherwise concerning this claim.  His service 
medical records show treatment for alcohol dependence in 
1979-1980, and the veteran has stated while seeking medical 
treatment that this condition has been in remission since 
that time.  He has not claimed any specific medical or 
psychiatric disabilities resulting from his alcohol 
dependence. 

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99; see also VAOPGCPREC 
2-98.  That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).

The veteran's claim for direct service connection for an 
alcohol-related disorder must be denied.  The veteran filed 
this claim in 1997, and the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  In 
a case where the law is dispositive of a claim on appeal, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  
There is a lack of entitlement under the law to direct 
service connection for alcohol-related disorder, and the 
Board does not have the authority to grant the claim.  

Secondary service connection can be granted for alcohol or 
drug abuse.  VAOPGCPREC 2-97; see also Barela v. West, 11 
Vet. App. 280 (1998).  Service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The veteran has not 
contended that he is entitled to secondary service connection 
for alcohol dependence.  That is, he has not argued that any 
of his currently service-connected disorders caused or 
aggravated his alcohol dependence.  Therefore, the Board will 
not consider such a claim at this time.

The Board notes that the Veterans' Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was signed into law in 
November 2000.  The VCAA, among other things, eliminated the 
well-grounded-claim requirement and amended VA's duty to 
notify claimants and their representatives of any information 
or evidence necessary to substantiate their claims.  See 
generally VCAA §§ 3, 4, 7.  However, during the drafting of 
the VCAA, Congress observed that it is important to balance 
the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [nonservice-connected] pension 
benefits.  Therefore, if a veteran with only 
peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a 
claim, some other veteran's claim where assistance 
would be helpful would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of 
Sen. Rockefeller).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis, supra. 


ORDER

Entitlement to service connection for alcohol dependence is 
denied.


REMAND

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to the 
veteran's claims because they were filed before enactment of 
the law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  However, the factual scenario in Kuzma, as 
well as in the prior Federal Circuit cases of Dyment and 
Bernklau cited therein, was that proceedings were complete 
before VA when the VCAA was enacted.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002).  Clearly, that is not the case 
here.  Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the veteran if the Board were 
to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

Letters were issued to the veteran by the RO addressing the 
VCAA (e.g., in March 2001 and October 2002).  This appears to 
be sufficient compliance for the service connection claims on 
appeal.  However, it cannot be said that there has been 
sufficient compliance with respect to the pending claims for 
higher ratings when the RO at no time sent a VCAA letter to 
the veteran notifying him of what was needed to substantiate 
any of these claims, what his responsibilities were with 
respect to the claims, and whether VA would assist him in any 
manner.  For these reasons, the Board is constrained to 
remand the claims for higher ratings for a back disorder, 
bilateral knee disorder, COPD, hypertension, right foot 
calluses, bilateral flat feet, conjunctivitis, keloids and 
pseudofolliculitis, headaches, rhinitis/sinusitis, and 
perirectal abscess for compliance with the notice and duty to 
assist provisions contained in this law and to ensure the 
veteran has had full due process of law.  

Evidentiary development 

VA has a further duty to assist the veteran in developing his 
case.  In a February 2001 document concerning his application 
for vocational rehabilitation, the veteran indicated that he 
had a claim pending for disability benefits with the Social 
Security Administration (SSA).  The medical disorder(s) upon 
which the claim for benefits is based is not known.  However, 
VA is required to obtain evidence from the Social Security 
Administration, including decisions by an administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, these records must be obtained since VA is on 
notice that they exist and they are at least potentially 
relevant.

The veteran has also indicated that he has received treatment 
at Darnall Army Hospital since his retirement from service.  
A request for records to that facility in 1999 was not 
answered.  Another request for records in 2002 yielded only 
copies of diagnostic testing - most of which were dated 
during the veteran's period of military service.  To ensure 
that all pertinent medical records have been obtained, 
another request should be made that specifies actual 
treatment records are needed.

Although this is not a reason, in and of itself, to remand 
the veteran's claims for higher ratings, the veteran should 
be afforded new VA examinations upon remand.  These 
examinations are necessary so that more current information 
can be obtained on the severity of the service-connected 
conditions.  The last examinations were conducted almost two 
years ago.  

Regulatory amendments

It is also necessary to remand the back claim because the 
criteria for rating such disabilities were recently amended 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA must apply the regulatory version 
that is more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Therefore, VA must evaluate 
the veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is more favorable to his 
claim, if indeed one is more favorable than the other.  

The Board also notes there have been other regulatory 
amendments pertinent to the veteran's case.  Effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders were amended.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  This affects the claims for higher ratings for 
perirectal abscess, right foot calluses, and keloids with 
pseudofolliculitis.  The RO considered the old criteria in 
the September 1999 SOC and the new criteria in the November 
2002 SSOC.  Effective January 12, 1998, the rating criteria 
for evaluating cardiovascular diseases, including 
hypertension, were amended.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).  The RO considered the old and new 
criteria in the November 2002 SSOC.

Pending NODs

In August 1998, the RO, in pertinent part, denied service 
connection for hyperlipidemia (elevated cholesterol), left 
foot tendonitis, and a sleep disorder.  With the original NOD 
of December 1998, the veteran listed high cholesterol 
(identified as Issue #4), but the September 1999 SOC did not 
include this issue.  It is possible the RO missed this claim, 
since it was listed along with hypertension.  In a statement 
received in July 1999, the veteran requested 
"reconsideration" of the denial of left foot tendonitis and 
"Item #32" (sleep disorder).  [The Board notes the other 
disabilities discussed in that statement were part of the 
1998 NOD.]  A NOD does not require special wording, but there 
must be some indication of dissatisfaction or disagreement 
from the claimant.  38 C.F.R. § 20.201.  Although a request 
for reconsideration is not ideal phrasing, it can liberally 
be interpreted as a NOD, and the Board will do so in this 
case.

In December 2002, the RO issued a rating decision denying 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders (TDIU).  
Among documents received by the Board in August 2003 was a 
statement from the veteran dated in December 2002 expressing 
disagreement with that denial.  A NOD must be filed with the 
office that issued the denial unless the claimant has had 
notice that the claims file has been transferred to another 
VA office, and then the NOD must be filed with the VA office 
that has assumed jurisdiction over the claims file.  
38 C.F.R. § 20.300.  The Board received the NOD discussed 
above after the Board assumed jurisdiction over the claims 
file and after the veteran was notified of that fact.  
Therefore, the NOD was filed properly.

These NODs are still pending.  It is proper to remand these 
claims because the veteran has not been provided a SOC on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, an issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to the claims for higher 
ratings for a back disorder, bilateral 
knee disorder, COPD, hypertension, right 
foot calluses, bilateral flat feet, 
conjunctivitis, keloids and 
pseudofolliculitis, headaches, 
rhinitis/sinusitis, and perirectal 
abscess.  In particular, ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
38 C.F.R. § 3.159, are fully complied 
with and satisfied.  Notify the veteran 
of what evidence, if any, he is to submit 
and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., Sept. 22, 2003), 
as well as any controlling guidance 
issued after the date of this Board 
decision.  

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  Associate all 
correspondence and any records received 
with the claims file.  Continue to 
request these records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

3.  Obtain the veteran's complete medical 
records from the Darnell Army Hospital 
for all outpatient treatment and 
hospitalization since December 1997.  
Continue to request these records, either 
until the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain the records should be 
fully documented, and the medical 
facility must provide a negative response 
if records are not available.

4.  Obtain the veteran's complete medical 
records from the VA facility in Temple, 
Texas, for all outpatient treatment and 
hospitalization received since September 
2002 (the last date records were printed 
by the RO).  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

5.  After obtaining any available medical 
evidence identified above or any other 
evidence identified by the veteran and/or 
allowing him an appropriate time period 
to respond to the VCAA notification, 
schedule him for the following VA 
examinations:  skin, respiratory, eye, 
hypertension, neurological, and 
orthopedic.  Provide the claims file to 
the examiners for review.

Skin:  The examiner should thoroughly 
describe the location, size, area 
affected, and disfiguring characteristics 
(if any) from the service-connected 
perirectal abscess, right foot calluses, 
and keloids with pseudofolliculitis. 
 
Orthopedic:  The examiner should conduct 
any and all testing necessary to evaluate 
the service-connected back, bilateral 
knee, and flat feet disorders, to include 
range of motion testing for the pertinent 
joints.  Any functional impairment, 
weakness, incoordination, etc., resulting 
from a service-connected disorder should 
be discussed.  

Respiratory:  The examiner should conduct 
any and all testing necessary to evaluate 
the service-connected COPD and 
rhinitis/sinusitis, to include pulmonary 
function tests (PFTs).

Hypertension:  The examiner should 
conduct any and all testing necessary to 
evaluate the service-connected condition 
and include information as to blood 
pressure readings, medications, etc.

Eye:  The examiner should conduct any and 
all testing necessary to evaluate the 
service-connected conjunctivitis.  Any 
manifestations of this condition should 
be described.

Neurological:  The examiner should 
conduct any and all testing necessary to 
evaluate the service-connected headaches 
and elicit information as to frequency 
and duration of the veteran's headaches.

6.  After ensuring that the VA 
examination reports are adequate and any 
other necessary development has been 
completed, readjudicate the claims on 
appeal (identified as Issues #1-19 - with 
the exception of the alcohol dependence 
disorder denied in this Board decision).  
With respect to Issues #1-13, as 
identified above, the Board notes that 
the veteran appealed the initial ratings 
assigned for these disorders, so the 
entire body of evidence is for equal 
consideration.  Consistent with the facts 
found, the rating may be higher or lower 
for segments of the time under review on 
appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Consider the amendments 
to the rating criteria for evaluating 
back disorders, see 68 Fed. Reg. 51454-
51458 (August 27, 2003); skin disorders, 
see 67 Fed. Reg. 49590-49599 (July 31, 
2002); and hypertension, see 62 Fed. Reg. 
65207-65224 (December 11, 1997).  

If any such action does not resolve a 
claim, issue the veteran and his 
representative a SSOC.  The SSOC, as 
appropriate, must contain notice of the 
new rating criteria for back disorders.  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
claims should be returned to the Board 
for further appellate review, if in 
order.  

7.  Provide the veteran a statement of 
the case as to the issues of entitlement 
to service connection for hyperlipidemia 
(elevated cholesterol), left foot 
tendonitis, a sleep disorder, and 
entitlement to a total disability rating 
based on individual unemployability due 
to service-connected disorders (TDIU).  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, a claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development directed by the 
Veterans Benefits Administration, is necessary for a 
comprehensive and correct adjudication of his claims.   The 
veteran's cooperation in VA's efforts is both critical and 
appreciated.  

This case must be afforded expeditious treatment.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



